Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 28, 2021

The Court of Appeals hereby passes the following order:

A21A1485. JORGE BURGOS v. LOUISE VOLLERTSEN.

      This case was docketed by this Court on May 19, 2021, and appellant’s brief
was due on June 8, 2021. On June 23, 2021, appellant filed a request for an extension
of time, which this Court denied on June 24. See Court of Appeals Rule 16 (b)
(“[f]ailure to request an extension of time to file a brief before its due date may result
in the dismissal of the appeal”). Nevertheless, appellant filed a brief on June 25.
Because appellant failed to file either a timely brief or a timely request for an
extension of time, this appeal is hereby DISMISSED pursuant to Court of Appeals
Rules 13, 16 (b), and 23 (a).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/28/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.